Case 5:18-cv-01526-SMH-KLH Document 155 Filed 09/30/20 Page 1 of 4 PageID #: 3959




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

  MAGNOLIA ISLAND                                   CIVIL ACTION NO. 18-1526
  PLANTATION, LLC, ET AL.

  VERSUS                                            JUDGE S. MAURICE HICKS, JR.

  LUCKY FAMILY, LLC, ET AL.                         MAGISTRATE JUDGE HAYES



                                   MEMORANDUM RULING
          Before the Court is a Motion to Strike and Alternative Motion for Leave to

  Supplement (hereinafter referred to as “Motion”) filed by Plaintiffs—Magnolia Island

  Plantation, LLC and Barbara Marie Carey Lollar. Record Document 132. For the reasons

  set forth below, Plaintiffs’ Motion to Strike is hereby DENIED; however, Plaintiffs’ Motion

  for Leave to Supplement is hereby GRANTED.

     I.      BACKGROUND

          For purposes of the instant motion, a detailed discussion of the facts of this matter

  is unnecessary. Plaintiffs move to strike Sheriff Julian Whittington’s “Revised Statement

  of Undisputed Facts” (Record Document 123-4) in support of his Motion for Summary

  Judgment (Record Documents 79, 92, 94, & 96). Sheriff Whittington first improperly

  included his Statement of Undisputed Facts within the supporting memorandum for

  summary judgment. See Record Document 79. He corrected this error in his “Amended

  and Corrected Motion for Summary Judgment.” See Record Document 92-2. Sheriff

  Whittington then amended his memorandum for summary judgment in order to correct

  typographical errors and add exhibit labels. See Record Documents 94-4 & 96-2.


                                           Page 1 of 4
Case 5:18-cv-01526-SMH-KLH Document 155 Filed 09/30/20 Page 2 of 4 PageID #: 3960




  Throughout these first three versions, Sheriff Whittington’s Statement of Undisputed

  Facts remained substantively the same. See id.

           Plaintiffs contested the Sheriff’s factual allegations on January 21, 2020. See

  Record Document 103-1. Two weeks later, Sheriff Whittington filed the Revised

  Statement of Undisputed Facts at issue. See Record Document 123-4. Although the edits

  made are largely cosmetic, Paragraph 8 now includes additional statements in support of

  the Sheriff’s appointment of the third appraiser. See id. Plaintiffs assert they have not had

  an opportunity to contest these new allegations and have filed the instant motion to secure

  that opportunity. See Record Document 132. Contrarily, Defendants argue that because

  the Sheriff’s additions mirror facts alleged in Mr. Lucky’s own Memorandum in Support of

  Summary Judgment—a point initially brought up by Plaintiffs in the instant Motion—no

  need exists to strike, or alternatively supplement. See Record Document 133.

     II.      LAW AND ANALYSIS

           A. Motion to Strike

           Rule 12(f) authorizes a court to “order stricken from any pleading any insufficient

  defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.

  12(f). Motions to strike are disfavored and infrequently granted. Cargo v. Kansas City

  Southern Ry. Co., 2011 WL 1234567 at *1 (W.D. La. Apr. 1, 2011) (citing Augustus v.

  Board of Public Instruction of Escambia County, Florida, 306 F.2d 862, 868 (5th Cir.

  1962)). Granting a motion to strike is a drastic remedy to be resorted to only for the

  purpose of justice and only when the pleading to be stricken has no possible relation to

  the controversy. See id.



                                           Page 2 of 4
Case 5:18-cv-01526-SMH-KLH Document 155 Filed 09/30/20 Page 3 of 4 PageID #: 3961




         The additions to Sheriff Whittington’s Revised Statement of Undisputed Facts do

  not warrant striking. They relate directly to the matter at issue in both he and Plaintiffs’

  summary judgment motions. Although these revisions do essentially reiterate factual

  allegations presented in Mr. Lucky’s Memorandum, because each Defendant has filed a

  separate Motion for Summary Judgment, reliant on different aspects of law, Sheriff

  Whittington is entitled to present his own, independent summary judgment materials. As

  such, Plaintiffs’ Motion to Strike is DENIED.

         B. Motion for Leave to Supplement

         Plaintiffs’ request in the alternative for leave to supplement their earlier Statement

  of Contested Facts in Opposition to Sheriff’s Motion (Record Document 103-1) is

  grounded in fairness principles. Plaintiffs assert they should be allowed to respond to

  Sheriff Whittington’s new allegations, while also expressing concern that if not allowed to

  contest these statements, they will be deemed admitted. See Record Document 132-1.

  Plaintiffs also include their proposed Supplemental Statement of Contested Facts in their

  Motion. See Record Document 132-2. Defendants, examining Plaintiffs’ proposed

  supplemental statement, take issue with several inclusions that they feel are conclusory

  in nature. See Record Document 133.

         The Court agrees with Plaintiffs that they should be allowed to contest the new

  factual allegations brought by Sheriff Whittington. There is nothing to suggest that

  Defendants will be at all prejudiced by Plaintiffs’ Supplemental Statement of Contested

  Facts, whereas Plaintiffs would be unable to argue against the Sheriff’s allegations in their

  summary judgment motion against him. The Court will rely on the specific evidence

  included in each party’s summary judgment materials when evaluating these motions

                                          Page 3 of 4
Case 5:18-cv-01526-SMH-KLH Document 155 Filed 09/30/20 Page 4 of 4 PageID #: 3962




  separately, and as such, Plaintiffs must be afforded the opportunity to contest Sheriff

  Whittington’s statements. Further, the Court will disregard any evidence it finds unsuitable

  for the summary judgment stage, such as conclusory statements, when evaluating these

  motions. As such, Plaintiffs’ Motion for Leave to Supplement is GRANTED.

     III.      CONCLUSION

            Based on the foregoing reasons, Plaintiffs’ Motion to Strike is hereby DENIED.

  Plaintiffs’ Motion for Leave to Supplement is hereby GRANTED.

            An order consistent with the terms of the instant Memorandum Ruling shall issue

  herewith.

            THUS DONE AND SIGNED, in Shreveport, Louisiana, on this the 30th day of

  September 2020.




                                           Page 4 of 4
